Simrall, J.,
delivered the opinion of the court.
The appellant, the administrator of W. C. Martin, deceased, alleges that he, out of his own money, paid the judgment in favor of Trahorn for about one-half of what was due upon it; that in so doing he was actuated by a desire to benefit the estate, and save something for the heirs for whom he was guardian; that at the *75time this payment was made, the only debts of which he had knowledge was the judgment, and one unpaid of T. H. and I. M. Allen & Co., which was younger in date, and subordinate in lien to the judgment in favor of Trahorn. After this, a scire facias was served upon him as administrator, to revive a judgment which had been secured by Mr. Brunson, guardian of Jno. Martin, for about $2,350. The service of the writ, the appellant alleges, is the first notice or information he had of this judgment. This judgment has been satisfied by a sale of all the property of the estate. There remains, however, in the hands of W. A. Alcorn, eight hundred dollars, which Slaton claims ought to be paid over to him, because of his payment of the judgment in favor of Trahorn. T. H. and I. M. Allen & Co., however, insist that they have a better right. If Slaton, on the facts aforesaid, has a right to be substituted to the judgment which he has paid, with its superior advantages of lien, his claim is well founded.
The doctrine of substitution is tersely stated by the chancellor in Sanford v. McLean, 3 Paige, 122. It is in cases “ where the person advancing the money stands in the situation of surety, or is compelled to pay it to protect his own rights, that a court of equity substitutes him in the place of the creditor, as a matter of course, and without agreement.” The general rule is that if a party, secondarily bound, pays for the principal debtor, then the right springs up. But there is also comprehended another class, those who have such interests as make it necessary for them to get in an outstanding claim or equity for the protection of their rights in property. Story Eq. Jur., § 1227, and cases cited in Staples v. Fox, 44 Miss., 680-1. In such cases, the party advancing the money may be placed in-the shoes of him whose claim or equity has been bought in or paid off. One man cannot make another his debtor without his consent; that sort of relation ordinarily grows out of contract. Subrogation does not depend upon the act of the creditor, but may be independent of him, and so too of the debtor.
Does the appellant bring himself within the scope of the doc*76trine? Was he under a secondary obligation to pay the debt, for which another was primarily bound? Was he compelled to lay out the money in order to protect his own rights from being injured or entirely swept away ? He was under no personal obligation to satisfy the judgment out of his own money, nor could the creditor have used the judgment to his individual prejudice. He, however, had the clear right to retain out of the assets of his intestate what he has advanced, or if they had been delivered to the distributees, he could have compelled them to reimburse. Short v. Porter, 44 Miss., 535; Woods v. Ridley, 27 id., 149.
Not coming within the range of the principle of subrogation by operation of law, he could only claim the judgment by reason of contract or arrangement with the creditor. A judgment may be assigned, then the assignee becomes a purchaser, and takes in that right. If a third person, that is, one who is not bound to pay the judgment, pays the amount to the sheriff or the creditor, the judgment is satisfied, and becomes functus officio. Satisfaction results from the payment, unless there is a sale or assignment, or some contract with the creditor by which the judgment is to be kept alive and effective for his use. Morris v. Lake, 9 S. & M., 526; Doe v. Ingersoll, 11 id., 271-2.
Considering the appellant as standing in the most favorable position, that is, making the payment as a stranger to the judgment, he is not entitled to the relief which he seeks. See Freeman on Judgments, secs. 446, 466; Stephens v. Morse, 7 Greenl., 38, 39.
We think there is no error in the decree, wherefore, it is affirmed.